The Court.
The defendant was convicted of a felony, technically designated in the information as an assault with intent to commit the infamous crime against nature. He appeals from the judgment and order denying his motion for a new trial. The facts of the case do not make out the offense of which the defendant has been convicted. It has been so held in at least two cases. (See Prindle v. State, 31 Tex. Crim. Rep. 551; 37 Am. St. Rep. 833; 1 Wharton on Criminal Law, sec. 575.)
Judgment and order reversed and cause remanded.